362 S.W.3d 482 (2012)
Rodrick A. RENDER, Appellant/Movant,
v.
STATE of Missouri, Respondent.
No. ED 96150.
Missouri Court of Appeals, Eastern District, Division Three.
March 20, 2012.
*483 Lisa M. Stroup, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Rodrick A. Render (Movant) appeals from the motion court's Findings of Fact, Conclusions of Law, and Order (judgment) denying his Rule 24.035 Amended Motion to Vacate, Set Aside, or Correct Judgment or Sentence and Request for Evidentiary Hearing (PCR Motion). Movant was charged with and pled guilty to one count of robbery in the first degree in violation of Section 569.020[1], two counts of armed criminal action in violation of Section 571.015, one count of burglary in the first degree in violation of 569.160, one count of stealing $500 or more in violation of 570.030, and one count of stealing a credit card in violation of Section 570.030. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An extended opinion would have no jurisprudential or precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the trial court's judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory citations are to RSMo Cum. Supp.2006, unless otherwise indicated.